     Case 8:18-cv-00206-JGB-JC Document 26 Filed 09/30/19 Page 1 of 3 Page ID #:341




                                                    _~




                                                                                 r:....
.r ,- .L fr—   ~r   ..~.-_   ~~   ~        ,.,rte        _.   r   ~   -~ ~   ~
                 ,.
                      _. ~...




                                                     .~
                                                                               ;                                     ~

                                    C 1e~<., f <eo'~'i Hq s                                                                                         USA
                                                                  C7~✓1f/"~                                                .
                                      5 ~ ~ ~f~l G~ ~                                             ~'f~K, UR~~~
                                                                                                              RICT CDUf?7~


 a
                                                              !                    ~
                                                                                            ~Nrr~Qrsrr~icroF
                                                                                                                              G[ _U'~Y'




~ `` Le.g a.l M~ ~ ~ ~.         ~      .- .     s_   .~ ~ti                   il~i~~~~~i~~~~.r~~~11111~1~i1~.~)iui~i~~a~yt~~i~~~~~li~l~~~~~l1~~~~
                                                                                                                                                 '~~

                                                                                                                                                          —____--~




                                                ~°            -
                                                                                                                                                                 r
                                                                                                                                                                     Case 8:18-cv-00206-JGB-JC Document 26 Filed 09/30/19 Page 2 of 3 Page ID #:342
Case 8:18-cv-00206-JGB-JC Document 26 Filed 09/30/19 Page 3 of 3 Page ID #:343




                                                                                                                                                                                                       ~,
                                                                                                                            _. _
                                                                                 ~~~ s.                  r                  ,~
                                                                                                                                                                                                                                     i
                                                                                                                  t   _ _ ct-,r„,
                                                                                   F                         _.                                                                                                                      i.
                                                                                                                                                                                                                                     1
                                                                                       4
                                                                                                 •                          ..   ..~~av-.
                                                                                                                                                                                                                         J       f
                                                                                                                                                                                                                             ~       l:
                                                                                                                                                                                                                                     i .
                                                                                                                                                                                                                                     ~ ,
                                                                                              FSC
                                                                                               MIX                                                                                                                                   ~
                                                                                             Envelope
                                                                                           FSC~C137131                              THIS ENVELOPE IS REGYCLABLEANO MADEWITH 30'~a PoST CONSUMER CONTEN! ~   OUSPS 2013
